DETAILED ACTION
This action is in response to the amendment 06/20/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4 – 5 and 7 – 12 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the duty control signal generation unit comprises: a comparator configured to output a difference in signals between the phase difference signal and a band gap reference signal; and a duty tracking controller configured to receive the difference in signals output from the comparator, subtract or add it from or to the current duty control signal, and output a new duty control signal.”. 
The primary reason for the indication of the allowability of claim 7 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a controller which includes an output voltage setting unit configured to output a reference clock selection signal for selecting a frequency of the reference clock signal to the multiple reference clock generation unit according to an external instruction signal”. 
The primary reason for the indication of the allowability of claim 8 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a controller which includes a reference frequency controller configured to measure input and output parameters of the DC-DC conversion unit, and output a reference clock selection signal for selecting one of the plurality of reference clock signals to the multiple reference clock generation unit”. 
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Pub. No. 2013/0300391 discloses a plurality of clock signals having a frequency according to an output voltage, a plurality of low clock signals of which frequencies are half of frequencies of the plurality of clock signals, and a phase signal corresponding to the output voltage by subtracting an average phase error from a count signal sampled by being synchronized with a reference clock signal from the count result of a first clock signal having the earliest phase among the plurality of clock signals. The average phase error is generated according to a comparison result of a first low clock signal corresponding to the first clock signal and each of other low clock signals among the plurality of low clock signals by being synchronized with the reference clock signal.
US Pub. No. 2012/0242314 discloses a DC-DC converter comprising a switching element, a lowpass filter, an oscillator, an AD converter, an error signal generator, a counter, a comparator, a selector configured to select one of the plurality of clock signals in accordance with a value of a lower side bit of the error signal in sync with a timing when the comparator detects coincidence, and a switching controller configured to control ON/OFF of the switching element in accordance with the clock signal selected by the selector. The selector selects one among the plurality of clock signals and a new clock signal generated by combining two or more clock signals comprising neighboring phases among the plurality of clock signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838